Exhibit 10.1

FIRST AMENDMENT TO THE AMENDED AND RESTATED EMPLOYMENT AND NON-COMPETITION
AGREEMENT

(DALE WILLIAMS)

This AMENDMENT TO THE AMENDED AND RESTATED EMPLOYMENT AND NON-COMPETITION
AGREEMENT OF DALE WILLIAMS (the “Amendment”) is effective as of the date
executed below.

WHEREAS, Tempur-Pedic International, Inc., and Tempur World, LLC (the “Company”)
entered into an Amended and Restated Employment and Non-Competition Agreement
(the “Employment Agreement”) with Mr. Dale Williams effective March 5, 2008
(both the “Parties”);

WHEREAS, in conjunction with an evaluation of obligations and entitlements under
the Employment Agreement, the Company and Mr. Williams determined that the
Employment Agreement was somewhat ambiguous as to the precise dates upon which
various severance and separation compensations described in Section 3.2 thereof
would be paid upon Mr. Williams’ separation from service with the Company;

WHEREAS, the Parties to the Employment Agreement determined that an amendment
thereto would be appropriate to clarify the time at which separation
compensations would be provided and to ensure compliance with Internal Revenue
Code Section 409A;

WHEREAS, the Parties also determined that revision of Section 6.8 and several
other sections would also be appropriate to better state the Parties’
understandings and Section 409A compliance;

WHEREAS, the Employment Agreement provides that the Parties agree pursuant to
Section 6.3 that the Employment Agreement may be amended at any time by mutual
agreement;

NOW, THEREFORE, the Parties hereto agree to amend the Employment Agreement
pursuant to Sections 6.3 as follows:

 

  1. The following is added to Section 3.1(b)

“If the Company fails to cure or rectify the grounds for such Good Reason
termination set forth in the notice provided above within thirty (30) days of
receipt of such notice, then Employee may terminate his employment under this
Section 3.1 (b) any time within 30 days after such failure.”

 

  2. The following is added to the end of Section 3.2(a)

“In addition, if Employee’s employment is terminated pursuant to Section 3.1(a),
the Company will provide you with outplacement services from a vendor selected
by the Company, so long as the total cost for the services does not exceed
$15,000.

 

  3. The following is added as new Section 3.2(c):

 

1



--------------------------------------------------------------------------------

“(c) The release and waiver described in Sections 3.2(a) and (b) shall be
delivered to the Employee on or before the fourteenth (14th) day following
separation from employment with the Company. Further and notwithstanding the
foregoing provisions of this Section 3.2, if the release and waiver described
in, and required by, Section 3.2(a) and 3.2(b), as applicable, has not been
executed, delivered and become irrevocable on or before the end of the sixty
(60)-day period following Employee’s termination of employment with the Company,
no payments due pursuant to Section 3.2(a) or (b), as applicable, shall be, or
shall become, payable. Further, to the extent that (A) such termination of
employment occurs within 60 days of the end of any calendar year, and (B) any of
such payments and severance benefits constitute “nonqualified deferred
compensation” for purposes of Section 409A of the Internal Revenue Code, any
payment of any amount, or provision of any benefit, otherwise scheduled to occur
prior to the 60th day following the date of Employee’s termination of employment
hereunder, but for the condition on executing the release and waiver as set
forth herein, shall be made (or commence being made) on the later of
January 15th of the next calendar year following termination of employment or
the date such release and waiver is delivered and has become irrevocable, after
which any remaining payments and severance benefits shall thereafter be provided
to Employee without interest according to the applicable schedule set forth
herein.”

 

  3. The following shall replace Section 6.8, Tax Compliance:

 

  6.8. Tax Compliance.

(a) The Company may withhold from any amounts payable hereunder any amounts
required to be withheld under federal, state or local law and any other
deductions authorized by Employee. The Company and the Employee agree that they
will execute any and all amendments to this Agreement as they mutually agree in
good faith may be necessary to ensure compliance with the provisions of
Section 409A (together with any implementing regulations, “Section 409A”) of the
Internal Revenue Code while preserving insofar as possible the economic intent
of the respective provisions, so that Employee will not be subject to any tax
(including interest and penalties) under Section 409A.

(b) For purposes of Section 409A, the right to a series of installment payments
under this Agreement shall be treated as a right to a series of separate
payments.

(c) With respect to any reimbursement of expenses of, or any provision of
in-kind benefits to, the Employee, as specified under this Agreement, such
reimbursement of expenses or provision of in-kind benefits shall be subject to
the following conditions: (1) the expenses eligible for reimbursement or the
amount of in-kind benefits provided in one taxable year shall not affect the
expenses eligible for reimbursement or the amount of in-kind benefits provided
in any other taxable year, except for any medical reimbursement arrangement
providing for the reimbursement of expenses referred to in Section 105(b) of the
Internal Revenue Code; (2) the reimbursement of an eligible expense shall be
made no later than the end of the year after the year in which such expense was
incurred; and (3) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit.

 

2



--------------------------------------------------------------------------------

(d) Notwithstanding anything to the contrary in this Agreement, if Employee is a
“specified employee” as determined pursuant to Section 409A as of the date of
Employee’s “separation from service” as defined in Treasury Regulation
Section 1.409A-1(h) (or any successor regulation) and if any payments or
entitlements provided for in this Agreement constitute a “deferral of
compensation” within the meaning of Section 409A and cannot be paid or provided
in the manner provided herein without subjecting Employee to additional tax,
interest or penalties under Section 409A, then any such payment or entitlement
which is payable during the first six months following Employee’s “separation
from service” shall be paid or provided to Employee in a cash lump-sum on the
first business day of the seventh calendar month immediately following the month
in which Employee’s “separation from service” occurs or, if earlier, upon the
Employee’s death. In addition, any payments or benefits due hereunder upon a
termination of Employee’s employment which are a “deferral of compensation”
within the meaning of Section 409A shall only be payable or provided to Employee
(or Employee’s estate) upon a “separation from service” as defined in
Section 409A. Finally, for the purposes of this Agreement, amounts payable under
Section 3.2 shall be deemed not to be a “deferral of compensation” subject to
Section 409A to the extent provided in the exceptions in Treasury Regulation
Sections 1.409A-1(b)(4) (“short-term deferrals”) and (b)(9) (“separation pay
plans,” including the exception under subparagraph (iii)) and other applicable
provisions of Treasury Regulation Section 1.409A-1 – A-6.

(e) Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (for example, “payment shall be made within thirty
(30) days following the date of termination”), the actual date of payment within
the specified period shall be within the sole discretion of the Company. In no
event may Employee, directly or indirectly, designate the calendar year of any
payment to be made under this Agreement, to the extent such payment is subject
to Code Section 409A.

(f) The Company makes no representation or warranty and shall have no liability
to Employee or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Code Section 409A but
do not satisfy an exemption from, or the conditions of, Code Section 409A.

IN WITNESS WHEREOF, the parties have executed this Amendment to the Employment
Agreement as of this 30th day of July, 2015.

 

The Company     Employee

TEMPUR SEALY INTERNATIONAL, INC. AND

TEMPUR WORLD, LLC

    By:   /s/ Brad Patrick     /s/ Dale Williams  

Brad Patrick, Executive Vice President and

Chief Human Resources Officer

    Dale Williams

 

 

3